Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the reply filed by Applicant on 2/17/2021. Claims 10-14 are pending. This Office Action is Final.


Response to Arguments
A) Applicant’s arguments with respect to claim 10 have been considered but are moot because the arguments do not apply to the new rejection being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 20020133725) in view of Kotani et al. (US 2013/0157026) and Willins (US 2003/0145208).

As per claim 10, Ross teaches an individual authentication system configured to: acquire, selectively in accordance with a security level, a surface image in one or more designated divisions of an individual authentication medium or a surface image of the individual authentication medium observed by an observation device (Roy, Paragraph 0037 recites “Accordingly, to gain access to a space and/or to "punch in" and record time and attendance in applications configured for fingerprint identification, the user simply places his or her finger onto the fingerprint scanner 22 existing on one of the remote access devices 20 and the fingerprint is automatically scanned. In an embodiment of the invention adapted with the auto-targeting feature the scanned fingerprint image is automatically aligned so as to be optimized for authentication by comparison of the scanned print with all of the biometric samples stored in memory (e.g. one-to-many comparison).” The scanner would read on an observation device. It is being interpreted that a surface image, would be an image of object such as a finger, and that an individual authentication medium being a material in which an image is taken from.  In this case part of the scanner.); and
check information of characteristic points calculated from the surface image against information of characteristic points of the individual authentication medium having been stored in advance in a database, to thereby conduct individual authentication (Roy, Paragraph 0037 recites “The method applies a fingerprint identification algorithm to a scanned fingerprint image and is capable of generating a positive match between the fingerprint image scanned at the remote device and one of many previously scanned images existing in a database.”).
But fails to teach wherein the individual authentication medium possesses a spinodal phase separation structure, has at least one flat surface that has been subjected to a smoothing process, has pores  are packed with a filler, and has a structural substance unit of 1 nm up to 100 μm. 
However, in an analogous art Kotani teaches wherein the individual authentication medium possesses a spinodal phase separation structure (Kotani, Paragraph 0041 recites “There are spinodal and binodal mechanisms of phase separation. FIG. 6 is a cross-sectional view of a porous layer on a surface of a porous glass according to aspects of the present invention. Examples of pores formed by spinodal phase separation include a pore having an arcuate cross section like a portion surrounded by a closed curve 100 illustrated in FIG. 6;”), 
has at least one flat surface that has been subjected to a smoothing process, has pores  are packed with a filler (Kotani, Paragraph 0042 recites “ Meanwhile, an example of pores formed by binodal phase separation is a pore having a substantially spherical cross section like a portion surrounded by a closed curve 101 illustrated in FIG. 6. An acid-soluble component can be left in the pores attributed to binodal phase separation to fill the space of the pores, in some cases. These pores can be distinguished by morphological observation with an electron microscope. Furthermore, even if the space of a pore is filled with the acid-soluble component, whether the pore has a structure attributed to binodal phase separation or a structure attributed to spinodal phase separation can be distinguished by the fact that the shape of the acid-soluble component can be determined from the shape of the phase (phase other than a silicon oxide-rich phase) of the acid-soluble component after phase separation. Pores attributed to binodal phase separation may be connected to each other through a tubular pore having a pore size smaller than those of the pores.” It is being interpreted that the filling process of Kotani would be considered to be a smoothing process because it would be filling the pores which were holes), 
and has a structural substance unit of 1 nm up to 100 μm (Kotani, Paragraph 0045 recites “The average pore size of the porous glass is preferably, but not particularly limited to, in the range of 1 nm (0.001 micrometers) to 1 micrometer, more preferably 2 nm (0.002 micrometers) to 0.5 micrometers, and still more preferably 10 nm to 100 nm. The average pore size according to aspects of the present invention is defined as follows: when pores on a surface of the porous glass are approximated by a plurality of ellipses, the average value of minor axes of the approximate ellipses is the average pore size.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Kotani’s Porous glass and optical member with Roy’s Biometric access control and time and attendance network including configurable system-on-chip (CSOC) processors with embedded programmable logic because it offers the advantage of preparing a glass that is more smooth by filling in a porous surface.

But fails to teach wherein the designated divisions are different in accordance with the security level.
However, in an analogous art Willins teaches wherein the designated divisions are different in accordance with the security level (Willins, Paragraph 0015 recites “FIGS. 3 and 4 shows an exemplary method according to the present invention. In step 402, shown in FIG. 3, the issuer 2 performs a verification procedure of the customer 4 and his identification document 8. The verification procedure may include requesting a plurality of identification documents 8 of the customer 4, checking the identification documents 8 with agencies that issued these documents 8 (e.g., DMV), verifying any security features of such identification documents 8 (e.g., hidden watermarks), questioning the customer 4 regarding information indicated in such documents, etc. In addition, the verification procedure may have different levels of scrutiny depending on predetermined conditions. For example, if the user 6 is a governmental agency, such as the Federal Aviation Agency ("FAA"), the level of scrutiny may be higher then if the user 6 is a local retail store.” A verification document with different features, where different authenticators such as the FAA and a retail store would want different levels of security for authentication.  A watermark being a part of an image but with a different security level since it is more secure than just a user’s name.)
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Willins’ System and method for improving integrity and authenticity of an article utilizing secure overlays with Roy’s Biometric access control and time and attendance network including configurable system-on-chip (CSOC) processors with embedded programmable logic because it offers the advantage of having the flexibility of offering different levels of requirements for image authentication.


As per claim 11, Roy in combination with Kotani and Willins teaches the individual authentication system according to claim 10, Kotani further teaches wherein the individual authentication medium comprises a phase-separated method porous glass prepared by using a phase separation structure of borosilicate glass (Kotani, Paragraph 0035 recites “ glass body serving as a matrix of a porous glass according to aspects of the present invention contains silicon oxide, boron oxide, and an alkali metal oxide. Examples of the matrix glass according to aspects of the present invention include, but are not particularly limited to, silicon oxide-based glass I (glass matrix composition: silicon oxide-boron oxide-alkali metal oxide), silicon oxide-based glass II (glass matrix composition: silicon oxide-boron oxide-alkali metal oxide-(at least one of alkaline-earth metal oxides, zinc oxide, aluminum oxide, and zirconium oxide)), silicon oxide-based glass III (glass matrix composition: silicon oxide-phosphate-alkali metal oxide), and a titanium oxide-based glass (glass matrix composition: silicon oxide-boron oxide-calcium oxide-magnesium oxide-aluminum oxide-titanium oxide). Among these glass bodies, a borosilicate-based glass that belongs to silicon oxide-based glass I can be used as a glass body. The borosilicate-based glass preferably has a silicon oxide content of 45% by weight to 80% by weight, more preferably 50% by weight to 80% by weight, still more preferably 55% by weight to 80% by weight, and optimally 60% by weight to 80% by weight. The glass body has a phase-separation property. The term "phase-separation property" indicates a property in which when the glass body is, for example, a borosilicate-based glass (silicon oxide-boron oxide-alkali metal oxide), the glass is subjected to phase separation in the glass by heat treatment to form a silicon oxide-rich phase and an alkali metal oxide-boron oxide-rich phase. ”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Kotani’s Porous glass and optical member with Roy’s Biometric access control and time and attendance network including configurable system-on-chip (CSOC) processors with embedded programmable logic because it offers the advantage of preparing a glass that is more smooth by filling in a porous surface.

As per claim 12, Roy in combination with Kotani and Willins teaches the individual authentication system according to claim 10, Kotani further teaches wherein a pore structure of the individual authentication medium is differ in accordance with type of subject to an individual authentication (Kotani, Paragraph 0045 recites “The average pore size of the porous glass is preferably, but not particularly limited to, in the range of 1 nm (0.001 micrometers) to 1 micrometer, more preferably 2 nm (0.002 micrometers) to 0.5 micrometers, and still more preferably 10 nm to 100 nm. The average pore size according to aspects of the present invention is defined as follows: when pores on a surface of the porous glass are approximated by a plurality of ellipses, the average value of minor axes of the approximate ellipses is the average pore size.”).


As per claim 13, Roy in combination with Kotani and Willins teaches the individual authentication system according to claim 10, Kotani further teaches wherein the individual authentication medium comprises a three-dimensional substance, the surface image is acquired in accordance with one or more designated three-dimensional divisions (Kotani, Paragraph 0041 recites “There are spinodal and binodal mechanisms of phase separation. FIG. 6 is a cross-sectional view of a porous layer on a surface of a porous glass according to aspects of the present invention. Examples of pores formed by spinodal phase separation include a pore having an arcuate cross section like a portion surrounded by a closed curve 100 illustrated in FIG. 6; and a pore having an elliptic cross section, the pores being inter-connected open pores each having substantially the same pore size from a surface to an inner portion. More specifically, the porous glass obtained by spinodal phase separation has an ant-nest-like structure in which pores are three-dimensionally entangled, the silicon oxide skeleton corresponding to a nest, and the interconnected pores corresponding to holes.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Kotani’s Porous glass and optical member with Roy’s 

As per claim 14, Roy in combination with Kotani and Willins teaches the individual authentication system according to claim 10, Roy further teaches wherein the individual authentication is associated with a biometrics authentication (Roy, Paragraph 0037 recites “The system generally functions according to the following steps: (1) capturing a biometric sample from a user (e.g. fingerprint scan, retinal scan etc.); (2) extracting biometric data from the sample; (3) comparing the biometric data with that contained in one or more reference templates in a one to many comparison; (4) determining whether a match exists by application of a fingerprint identification algorithm; (5) indicating whether verification of identity has been achieved; and (6) triggering an event based on the verification of a biometric sample.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/           Primary Examiner, Art Unit 2439